UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1250


MELVYN DUANE SALTER,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 553-18L)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Melvyn Duane Salter, Appellant Pro Se. Joan Iris Oppenheimer, Curtis Clarence Pett,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvyn Duane Salter appeals from the tax court’s order upholding the

Commissioner of Internal Revenue’s proposed levy action with respect to his income tax

liability for the tax years 2009 through 2011. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the tax court. Salter v.

Comm’r of Internal Revenue, No. 553-18L (T.C. Feb. 5, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2